SIMPSON, J.
The defendant was convicted of the crime of seduction and appeals to this court.
The first exception is to the action of the court, in overruling the objection to the question by the State to the witness (prosecutrix) “Did he make love to you?” Whatever doubt there may have been as to this question, on the subject of opinion‘evidence, was relieved by the answer, to-Avit: “ITe told me he loved me,” Avhich was clearly competent.
(2) . While it Avas immaterial whether the baby was born and the promise made in Conecuh county, or in some other, we cannot see that the defendant could be prejudiced in any way by the answer to that question.
(3) . The testimony of the brother of the prosecutrix, as to hearing defendant tell prosecutrix that he loved her, Avas properly admitted, as it tended to corroborate her testimony on that point, and was a circumstance, Avhich, with others, might authorize the jury to conclude that defendant Avas leading the girl to believe that he was going to marry her.
(4) . The objection to the question, as to Avhether the Avitness had seen the defendant in that community after August, 1902, was not Avell taken, as, AAdiile it was not conclusive, yet it Avas a circumstance, properly placed before the jury, and tending to show that the defendant realized his danger after learning the condition of the prosecutrix.
(5) . The objection to the introduction of the letters Avas properly overruled. The prosecutrix had testified that she knew defendant’s handwriting; that she received them through usual channels, and knew them to be from defendant. As to their matter-, although writ*40ten after the act of seduction, they tended to show the relations that had existed between them, and contained acknowledgments on his part that he had done wrong, and evident allusions to his previous promises to marry her.
(6) . The exception to the remarks of the solicitor on the word “beast” (used in the letter 'in place of “best”) 'was properly overruled, as the remarks were merely expressions of opinion as to the enormity of the defendant’s offence.
(7) . The first charge requested by the defendant was properly refused. Although she may have surrendered her virtue in 1898, yet she might have yielded to him in 1901, only on promise of marriage, and been entitled to the protection of the 'Statute. — Suther v. State, 118 Ala. 88.
(8) . The charge requested by defendant, to the effect that if prosecutrix had intercourse with defendant prior to first Thursday after Christmas, 1901, then she was not, on that day a chaste woman., was proprely refused, because, 1st, she may have been mistaken in the exact date; 2d, even though she had previously fallen, she may have reformed, and, if she yielded to him then only under promise of marriage, she may have, at that time, had the virtue of chastity * * within the meaning of the statute, entitling her to its protection.” Suther v. State, 118 Ala. 88.
(9) . The charge marked (f) was properly refused. It would not have been proper for the court to have charged the jury that they could infer the unchastity of the prosecutrix, because the State did not produce testimony as to her character.
(10) . The charge marked (h) was properly refused. There was evidence from which the jury might have found that the prosecutrix was corroborated within the requirements of the statute.
(il.). While it is true that the mere fact that the parties were engaged to be married and had sexual intercourse is not sufficient to establish the fact that prosecutrix yielded on account of the promise to marry, yet the charge requested on this subject was defective; 1st, *41in the omission of the word “and” between the names of defendant and Mollie Jerkins; and, 2d, in that it mentioned the promise of marriage only, as the moving cause, and required the jury to acquit, though they might have found that she yielded as the result of “arts” or “flattery.” This charge was also faulty in that it required the jury to acquit, unless the prosecutrix was corroborated, by other testimony as to the promise to marry, whereas this is only one of the material facts, and corroberation as to either of the material facts, so as to satisfy the jury that prosecutrix was worthy- of credit, would be sufficient. — Wilson v. State, 73 Ala. 527; Munkers v. State, 87 Ala. 94; Suther v. State, 118 Ala. 88.
(12) .- The charge numbered 3, (by reason of mistakes in transcribing or otherwise) is so contradictory and involved that it is not possible to pass on it.
(13) . Charge numbered 4 Avas properly refused because, although prosecutrix may have been Avilling to. commit the offense, yet she still may have had sufficient control to haAre enabled her to resist her own desires as well as the importunities of defendant, until she had the assurance that he was going to marry her, and her willingness may have been the result of his arts of flattery,
(14) . Charge number 5 is confusing and unintelligible, (possibly owing to the incorrect transcription).
(15) . As the oral charge, given by the court, is not set out, it is impossible for this court to pass upon the correctness of the charge given, at the request of the solicitor.
(16) . The motion in arrest of judgment was properly overruled, as any irregularities in the formation of the jury Avere waived. — State v. Williams, 3 Stew. 454; Thomas v. State, 94 Ala. 75; Howard v. State, 108 Ala. 571.
The judgment of the court is affirmed.
McCLELLAN, C. J., Tyson and Anderson, J.J., concurring.